Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/EP2017/074761, filed on 09/29/2017.
Claims 1-23 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 10/16/2020), Applicants filed a response and an amendment on 01/19/2021, amending claims amending claims 1-23 is acknowledged. Claims 10-16 and 21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicants' arguments filed on 01/19/2021, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-9, 17-20 and 22-23 are present for examination.



Maintained-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready

(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1-9, 17-20 and 22-23 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Stefan et al. (Quantification of dynamic protein complexes using Renilla luciferase fragment complementation applied to protein kinase A activities in vivo. PNAS (2007), 104(43): 16916-16921, see IDS) in view of Luker et al. (Luciferase Protein Complementation Assays for Bioluminescence Imaging of Cells and Mice. Methods Mol Biol. 2011; 680: 29-43, see PTO89), and Michnick et al. (Chemical genetic strategies to delineate MAP kinase signaling pathways using protein-fragment complementation assays (PCA). Methods 40 (2006): 287-293, see PTO892), is maintained. This rejection has been discussed at length in the previous Non-Final Rejection Office action, and the rejection is maintained as discussed previously and for the following reasons.
Regarding, Claims 1-3, 4-5, 6-9, 17-20 and 22-23, Stefan et al. teach quantification of dynamic protein complexes using Renilla luciferase (RLuc) fragment complementation applied to protein kinase A (PKA) activities in vivo, where  the RLuc fragment 1 (RLuc-F1) and RLuc fragment 2 (RLuc-F2), wherein the  RLuc-F1 and are RLuc-F2 are fragment of Renilla luciferase (RLuc)  split protein, wherein the protein kinase regulatory (R) and  protein kinase catalytic (C) subunit are used in the plasmid construction in two separate plasmid vectors, wherein the glycine rotein kinase A (PKA) or GPCR receptors, wherein the plasmids are introduced into HEK293T cells to see the luciferase activity after induction or inhibition by agonist or antagonist of PKA and GPCR  (see, abstract, pg 16921, Col 1, para 1, Fig. 1 and 2 with SnagIt image of Fig. 1 as shown below). Stefan et al. also teach use of RafRBD (Ras-binding domain of serine threonine kinase RafRBD), wherein the RafRBD  (Ras-binding domain of serine threonine kinase RafRBD) comprises kinase sequence, which contemplates  and use of RafRBD instead of PKA (Reg. and Cat subunits) construct (see, Fig. 2, A and SnagIt image as shown below) to understand GPCR-mediated signal transduction to identify agonist or antagonist of protein kinase A (PKA) or GPCR receptors. Since, Stefan et al. of the instant application (inventor) and Stefan et al. of the reference are the same, the Examiner interprets under BRI that the RafRBD are from human and 100% identical to SEQ ID NO: 1-3 of the instant application. Similarly, Renilla luciferase of Stefan et al. is 100% identical to Renilla luciferase of SEQ ID NO: 17 or 19 of the instant application.

    PNG
    media_image1.png
    644
    842
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    116
    421
    media_image2.png
    Greyscale
 
Stefan et al. do not teach using a single plasmid vector in a protein fragment complementation assay (PCA) to understand PKA or GPCR-mediated signal transduction to identify agonist or antagonist of protein kinase A (PKA) or GPCR receptors (for claim 1), and do not teach using MEK protein/ domain instead of protein kinase A (PKA) subunit including the sequences in the plasmid construct in a protein fragment complementation assay (for claims 4-5, 18 and 23).
However, Luker et al. teach protein fragment complementation assays (PCAs) with luciferase reporters as preferred method for detecting and quantifying protein-protein interactions in living cells and living animals, where PCAs involve fusion of two proteins of interest to enzymatically inactive fragments of luciferase and upon association of the proteins of interest, the luciferase fragments are capable of reconstituting enzymatic activity to generate luminescence in vivo. Luker et al. also teach unimolecular (single plasmid based) biosensors for hormones, kinases, and proteases by using target peptides inserted between inactive luciferase fragments, wherein the luciferase PCAs offer unprecedented opportunities to quantify dynamics of protein-protein interactions in intact cells and living animals (see, abstract and Fig. 1 & 2, and also see, SnagIt image of Fig. 2 as shown below).

    PNG
    media_image3.png
    1015
    811
    media_image3.png
    Greyscale
 
Luker et al. do not teach using MEK domain instead of protein kinase A (PKA) subunit including the sequences in the plasmid construct in a protein fragment complementation assay (for claims 4-5, 18 and 23).
However, Michnick et al. teach chemical genetic strategies to delineate MAP kinase signaling pathways using protein-fragment complementation assays (PCA), and Michnick et al. further teach signal transduction pathways mediated by MAP kinases, and the direct analysis of MAP kinase pathways has been difficult because some details of MAP kinase signaling cannot be studied in vitro. Michnick et al. also teach a strategy for directly analyzing MAP kinase MEK1, and MEK1:ERK2, wherein the MEK1 inherently comprises the protein sequence, which is at least 95% identical to SEQ ID NO: 13 or 14 of the instant application (see, abstract and Fig. 1 and 3).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Stefan et al., Luker et al. and Michnick et al. to use unimolecular (single plasmid based) biosensors for hormones, kinases, and proteases by using target peptides inserted between inactive luciferase fragments, wherein the luciferase PCAs offer unprecedented opportunities to quantify dynamics of protein-protein interactions in intact cells and living animals as taught by Luker et al. and using MEK-based protein-fragment complementation assays (PCA) to identify small molecules that act directly or indirectly on MAPK pathways as taught by Michnick et al. and modify Stefan et al. to make single plasmid-based PCA to identify  small molecules that act directly or indirectly on MAPK 
	One of ordinary skilled in the would have been motivated to use single plasmid-based protein-fragment complementation assays (PCA) to identify small molecules that act directly or indirectly on MAPK pathways, or PKA or GPCR-mediated signal transduction to identify agonist or antagonist of protein kinase A (PKA) or GPCR receptors, which is commercially, industrially and financially beneficial as well as beneficial for Research & Development. One of ordinarily skilled artisan would have had a reasonable expectation of success because Stefan et al. could successfully produce protein-fragment complementation assays (PCA) to identify small molecules that act directly or indirectly on MAPK pathways, or PKA or GPCR-mediated signal transduction to identify agonist or antagonist of protein kinase A (PKA) or GPCR receptors in HEK293T cells. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.
Arguments:
Applicants state that the Examiner acknowledges, Stefan does not teach the use of a single plasmid vector in a protein fragment complementation assay (PCA), and the Examiner cites to Luker as teaching PCAs with luciferase reporters and characterizes Luker as teaching “unimolecular (single plasmid based) biosensors for hormones, kinases, and proteases by using target peptides inserted between inactive luciferase fragments” and citing Luker, Abstract, Figs. 1 and 2, wherein the Examiner cites to Figure 2 of Luker, which illustrates a protein of interest between luciferase fragments. The middle construct of Luker Figure 2 (partially reproduced below) could be understood as a biosensor for a kinase, but it is not a biosensor that includes a protein kinase sequence section, wherein the middle construct of Figure 2 includes substrate as an intervening protein. The AKT substrate is phosphorylated by the catalyzing kinase AKT, which causes the substrate to bind to FHA2 and thereby causes a conformational change of the reporter molecule. Luker therefore discloses, at most, a unimolecular kinase substrate reporter. However, none of the unimolecular constructs disclosed by Luker represents a reporter designed as a protein that comprises a protein kinase sequence section. Luker thus fails to teach or suggest a reporter with a kinase sequence section intervening between split protein sequences. Thus, the bimolecular PCA constructs of the Stefan reference, which are designed for studying intermolecular kinase interactions, even if modified to incorporate Luker’s unimolecular reporters for kinase substrates, would not arrive at the claimed invention. More specifically, the skilled person would not have been motivated by Luker to modify the bimolecular PCA constructs of Stefan to obtain a PCA reporter with a single fused protein comprising a protein kinase sequence section, as required by independent claim 1. Indeed, the kinase substrate biosensors of Luker direct the skilled person toward an indirect single plasmid based PCA with kinase substrate sequences to identify small molecules that interact with kinases of interest, similar to the PKA studied in the Stefan reference. Luker thus teaches away from modifying the PCA assay of Stefan to arrive at an intramolecular sensor comprising a full-length kinase protein. Claim 1 and the claims that depend therefrom are therefore patentable over the cited art. Michnick was cited for the limitations relating to use of the MEK domain but fails to remedy the deficiencies of Stefan and Luker described above. Michnick describes various bimolecular PCA assay (pairs of PCA vectors) in MAPK and related signaling pathways. The authors clearly focus on the interactions between different proteins in signaling and use the PCA concept for the quantifying of the specific complexes in the Ras-mediated MAPK pathway (see introduction, page 287, right column). Nothing taught by Michnick would have suggested to single plasmid-based protein-fragment complementation assay with a full-length kinase sequence section. The cited art also fails to provide a reasonable expectation of success for such a setup in a cellular environment given the complexities of kinase regulation in physiological and pathophysiological conditions. Moreover, the present invention provides unexpected benefits that would not have been foreseen given the cited art. The inventors showed that the single fused protein reporter as claimed and described in the Application allow for the study of the effect of the inhibitor compound on the kinase conformational state, and surprisingly these reporters turned out to be of high value for profiling of kinase inhibitors with mutation-dependent activity, such as BRAF.
Response:
This is not found persuasive because Stefan et al. already teach protein kinase sequence of protein kinase A (PKA) in upper construct of RLuc-F(1) as shown in Fig. 2A (see, SnagIt image below) as  regulatory and catalytic domain sequence of protein kinase A (PKA), which  is the “protein kinase sequence section” as claimed and argued repeatedly, and applicants main arguments are that secondary reference Luker et al. do teach said “protein kinase sequence section” and applicants are also totally silent of Stefan et al. disclosure, the primary reference of the 103 rejection, and applicants are arguing in a lengthy arguments for secondary using single plasmid (unimolecular plasmid) rather than using two plasmids used by Stefan et al. disclosure. 
    PNG
    media_image2.png
    116
    421
    media_image2.png
    Greyscale

Stefan et al. indeed teach quantification of dynamic protein complexes using Renilla luciferase (RLuc) fragment complementation applied to protein kinase A (PKA) activities in vivo, where  the RLuc fragment 1 (RLuc-F1) and RLuc fragment 2 (RLuc-F2), wherein the  RLuc-F1 and are RLuc-F2 are fragment of Renilla luciferase (RLuc)  split protein, wherein the protein kinase regulatory (R) and  protein kinase catalytic (C) subunit are used in the plasmid construction in two separate plasmid vectors, wherein the glycine rich linker (GGGGS)2, which is 100% identical to SEQ ID NO: 21 of the instant application, and was used in a protein fragment complementation assay (PCA) to understand GPCR-mediated signal transduction to identify agonist or antagonist of protein kinase A (PKA) or GPCR receptors, wherein the plasmids are introduced into HEK293T cells to see the luciferase activity after induction or inhibition by agonist or antagonist of PKA and GPCR  (see, abstract, pg 16921, Col 1, para 1, Fig. 1 and 2 with SnagIt image of Fig. 1 as shown below). Stefan et al. also teach use of RafRBD (Ras-binding domain of serine threonine kinase RafRBD), wherein the RafRBD  (Ras-binding domain of serine threonine kinase RafRBD) comprises kinase sequence, which contemplates  and use of RafRBD instead of PKA (Reg. and Cat subunits) construct (see, Fig. 2, A and SnagIt 

    PNG
    media_image1.png
    644
    842
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    116
    421
    media_image2.png
    Greyscale
 
Stefan et al. do not teach using a single plasmid vector in a protein fragment complementation assay (PCA) to understand PKA or GPCR-mediated signal transduction to identify agonist or antagonist of protein kinase A (PKA) or GPCR receptors (for claim 1), and do not teach using MEK protein/ domain instead of protein kinase A (PKA) subunit including the However, Luker et al. teach protein fragment complementation assays (PCAs) with luciferase reporters as preferred method for detecting and quantifying protein-protein interactions in living cells and living animals, where PCAs involve fusion of two proteins of interest to enzymatically inactive fragments of luciferase and upon association of the proteins of interest, the luciferase fragments are capable of reconstituting enzymatic activity to generate luminescence in vivo. Luker et al. also teach unimolecular (single plasmid based) biosensors for hormones, kinases, and proteases by using target peptides inserted between inactive luciferase fragments, wherein the luciferase PCAs offer unprecedented opportunities to quantify dynamics of protein-protein interactions in intact cells and living animals (see, abstract and Fig. 1 & 2, and also see, SnagIt image of Fig. 2 as shown below). Luker et al. do not teach using MEK domain instead of protein kinase A (PKA) subunit including the sequences in the plasmid construct in a protein fragment complementation assay (for claims 4-5, 18 and 23). However, Michnick et al. teach chemical genetic strategies to delineate MAP kinase signaling pathways using protein-fragment complementation assays (PCA), and Michnick et al. further teach signal transduction pathways mediated by MAP kinases, and the direct analysis of MAP kinase pathways has been difficult because some details of MAP kinase signaling cannot be studied in vitro. Michnick et al. also teach a strategy for directly analyzing MAP kinase signaling pathways in living cells using protein-fragment complementation assays (PCA), wherein the assays allow for spatial and temporal analysis of protein complexes including those that form upstream and downstream from MAPKs as well as complexes of MAPKs with regulator and effector proteins, wherein the spatial and temporal changes in response to perturbations (chemical, siRNA, and hormones) allow for delineation of MAPK signaling networks and a general and high throughput approach MEK1, and MEK1:ERK2, wherein the MEK1 inherently comprises the protein sequence, which is at least 95% identical to SEQ ID NO: 13 or 14 of the instant application (see, abstract and Fig. 1 and 3).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Stefan et al., Luker et al. and Michnick et al. to use unimolecular (single plasmid based) biosensors for hormones, kinases, and proteases by using target peptides inserted between inactive luciferase fragments, wherein the luciferase PCAs offer unprecedented opportunities to quantify dynamics of protein-protein interactions in intact cells and living animals as taught by Luker et al. and using MEK-based protein-fragment complementation assays (PCA) to identify small molecules that act directly or indirectly on MAPK pathways as taught by Michnick et al. and modify Stefan et al. to make single plasmid-based PCA to identify  small molecules that act directly or indirectly on MAPK pathways in the protein-fragment complementation assays (PCA) to identify small molecules that act directly or indirectly on MAPK pathways to arrive the claimed invention. 	One of ordinary skilled in the would have been motivated to use single plasmid-based protein-fragment complementation assays (PCA) to identify small molecules that act directly or indirectly on MAPK pathways, or PKA or GPCR-mediated signal transduction to identify agonist or antagonist of protein kinase A (PKA) or GPCR receptors, which is commercially, industrially and financially beneficial as well as beneficial for Research & Development. 

Conclusion
Status of the claims:
Claims 1-3, 4-5, 6-9, 17-20 and 22-23 are rejected.
Applicants must respond to the objections/rejections in each of the sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
REMSEN Building and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656